Citation Nr: 0947540	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-35 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the original amount 
of $22,621.95, to include whether the debt was properly 
created.

2.  If the debt was properly created, whether a request for 
waiver of the recovery of an overpayment of nonservice-
connected pension benefits in the amount of $22,621.95 was 
timely filed.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision issued by the 
Committee on Waivers and Compromises (COWC) at the RO in New 
York, New York, which denied the Veteran's request for a 
waiver as untimely.  

During the September 2009 videoconference hearing, the 
Veteran stated that she was challenging the validity of the 
debt.  The question of the validity of the debt may be raised 
at any time as part of the request for waiver.  38 C.F.R. § 
1.911(c) (2009).  

The Board has recharacterized the matters on appeal as 
reflected on the title page, and is remanding these matters 
to the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action, on her part, is 
required.


REMAND

Validity of the Debt

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue resulted from 
retroactive termination of the Veteran's nonservice-connected 
pension benefits, effective June 1, 1997.  The RO informed 
the Veteran of the termination of her benefits and her 
appellate rights in a letter dated July 14, 2000, sent to a 
New York City address.  That letter also notified that 
Veteran that the adjustment in her pension award would result 
in an overpayment of benefits and that she would be informed 
of the amount of such overpayment and repayment information.  
The original amount of the overpayment was calculated as 
$22,621.95.  Notice of such indebtedness supposedly was sent 
by the Debt Management Center (DMC) to the Veteran on July 
19, 2000.  

In July 2004, the RO received the Veteran's request for a 
waiver of her debt.  In September 2004, the Veteran submitted 
a financial status report (FSR).  In an August 2005 decision, 
the COWC denied her request for waiver of her debt as 
untimely, indicating that she was notified of the debt on 
July 19, 2000, that she had until January 14, 2001 to request 
a waiver of the debt (180 days from the DMC's July 19, 2000 
letter), and that her request for a waiver was not received 
until July 2004, more than 180 days later.  See 38 C.F.R. 
§ 1.963(b)(2) (2009).  In September 2005, the RO received a 
notice of disagreement (NOD) with that denial.

Here, the Veteran maintains that the overpayment was the 
result of administrative error on the part of the VA and that 
she only received three nonservice-connected pension checks 
that should not amount to the debt owed, as indicated on 
pages 6 and 12 of the hearing transcript.  She, in essence, 
disputes the validity of the assessed overpayment.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the validity of the debt is challenged, a 
threshold determination must be made on that question prior 
to a decision on the waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute 
the amount or existence of a debt, which is a right that may 
be exercised separately from a request for waiver or at the 
same time.  See 38 C.F.R. § 1.911(c)(1) (2009); see also 
VAOPGCPREC 6-98.  The propriety and amount of the overpayment 
at issue are matters that are integral to a waiver 
determination.  See Schaper, 1 Vet. App. at 434.  As such, 
the Board believes that further action by the COWC to 
determine whether the creation of the debt at issue was 
proper and, if so, the correct amount is needed prior to 
further appellate consideration.  Thus, the Board finds that 
additional development is necessary before the Board may 
proceed with further appellate review.  

Review of the evidentiary record reflects that some of the 
assessed indebtedness in question may have been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount 
calculated.  Moreover, there is no audit in the record 
showing how the debt was calculated or indicating the amount 
of any repayments.  Consequently, if the debt is determined 
to be valid, the Veteran should be asked to submit an updated 
financial status report (FSR); she submitted a FSR in 
September 2004.  The Board reminds the Veteran that the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Timeliness of the Waiver Request

An applicant has 180 days from the date of notification of a 
debt in order to request relief from recovery of overpayment 
of benefits.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§§ 1.936(b), 3.1(q) (2009).  The 180-day period can be 
extended if the individual requesting the waiver demonstrates 
that there was a delay in the receipt of the notice as a 
result of an error by VA or the postal authorities or due to 
other circumstances beyond his or her control.  If the 
requestor substantiates a delay, the 180-day period shall be 
computed from the date of the requestor's actual receipt of 
the notice of indebtedness.  Id.

In her September 2005 NOD and October 2005 Form 9 and during 
her September 2009 videoconference hearing, the Veteran 
stated that she moved to Greenville, North Carolina in 
November 1997 and has not lived in New York City since then 
and that she never received the July 2000 RO notice of 
termination of her pension benefits nor the July 2000 DMC 
notice of indebtedness.  She further indicated that she only 
received three pension benefit checks prior to her move and 
did not receive any checks from November 1997 to July 2000.  
The Veteran added that she worked at and retired from the New 
York City VA and notified the VA of her change in address, as 
indicated on page 6 of the hearing transcript.

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. 
App. 62(1992).  In the present case, the Veteran has 
specifically alleged non-receipt of the notice of 
indebtedness, indicating that when she retired from the New 
York City VA she had provided VA with a forwarding address.  
The presumption of regularity discussed by the United States 
Court of Appeals for Veterans Claims (Court) in Jones is 
undermined by the conflict surrounding the lack of receipt of 
notification of the indebtedness and that fact that she had 
provided VA with her Greenville, North Carolina address upon 
retirement and the fact that the RO's July 2000 notice of 
termination of pension benefits was sent to a New York City 
address.

An August 10, 2005 VA Form 119 reflects that the initial 
notice letter from the DMC was sent out on July 19, 2000.  
However, a copy of such notice letter is not associated with 
the record.

A bulletin issued by the VA Office of Financial Policy in May 
1999 provides the procedure for waiver requests referred by 
the Veterans Benefits Administration DMC to the COWCs.  See 
OF BULLETIN 99.GC1.04 (May 14, 1999).  The Board notes that 
the DMC does not maintain hard copies of its notification 
letters, but instead maintains a chronological history in its 
master files.  In this case, given the Veteran's comments in 
her NOD and VA Form 9 and her testimony, it would appear that 
any notification letter from the DMC likely was sent to the 
Veteran at her former address of record in New York City, 
although it cannot be confirmed when the letter was sent, 
where it was sent, or otherwise what was contained in the 
letter.  As such, the Board is unable to determine whether 
the Veteran has been afforded all appropriate due process.

The Board is cognizant that in any waiver decision involving 
a debt under DMC jurisdiction, where timeliness of the waiver 
request is at issue, the DMC is to provide: (1) verification 
in the form of a signed, written certification from the DMC 
identifying the date of dispatch of the initial notice of 
indebtedness and right to request waiver; (2) a printout of 
the screen from the Centralized Accounts Receivable Online 
System (CAROLS) that reflects the date of dispatch of the 
DMC's initial notice to the debtor with a statement that 
explains the details of the screen and a copy of the type of 
form letter sent to the debtor; and (3) a copy of any 
correspondence received from the debtor in response to the 
initial notice of indebtedness and right to request waiver.  
The RO's COWC is to make the written declaration, the CAROLS 
screen printout (with the statement of explanation), the copy 
of the VA form letter sent to the debtor and the copy of the 
debtor's response a part of the permanent record.  See OF 
BULLETIN 99.GC1.04 (May 14, 1999).

A review of the claims file reflects that the requirements of 
OF BULLETIN 99.GC1.04 have not been fulfilled.  To properly 
review the issues on appeal, the Board must have access to 
all of the documents utilized by the RO and the COWC in 
rendering a decision on the denial of the Veteran's waiver 
request as untimely. 

On remand, copies of all available records related to the 
matters on appeal to include a copies of the information 
required by OF BULLETIN 99.GC1.04 (May 14, 1999), of the 
December 1999 letter referenced in the July 14, 2000 notice 
of termination of pension benefits, and of the Veteran's 
forwarding address given at the time of her retirement on 
disability from the New York City VA must be obtained.  

If, and only if, VA determines that the debt is valid and the 
Veteran's request for a waiver was timely should the VA 
undertake further action on the Veteran's request for a 
waiver of recovery of overpayment.

Accordingly, this case is REMANDED for the following 
development:

1.  Take appropriate steps to obtain a 
copy of the notification letter regarding 
the overpayment of $22,621.95 and the 
time limit for requesting waiver of such 
overpayment from the DMC and associate it 
with the claims file.  See OF BULLETIN 
99.GC1.04 (May 14, 1999).  

If a copy of this letter cannot be 
obtained, the VA should, to the extent 
possible, obtain from the DMC (1) 
verification in the form of a signed, 
written certification from the DMC 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver, and when and where it 
was sent and whether it was returned as 
undeliverable; (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
reflects the date of dispatch of the 
DMC's initial notice to the Veteran with 
a statement that explains the details of 
the screen and a copy of the type of form 
letter sent to the veteran; and (3) a 
copy of any correspondence received from 
the Veteran in response to the initial 
notice of indebtedness and right to 
request waiver.  Also, obtain a copy of 
the December 1999 letter referenced in 
the RO's July 14, 2000 notice of 
termination of pension benefits and of 
the Veteran's forwarding address given at 
the time of her retirement on disability 
from the New York City VA.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

2.  Set forth in the record a written 
paid and due audit of the Veteran's 
nonservice-connected pension account for 
the period of the overpayment.  This 
audit should reflect, on a month-by-month 
basis, the amounts actually paid to the 
Veteran, as well as the amounts properly 
due.  In addition, the audit should 
include the amount of the overpayment, if 
any, that may have been repaid by the 
Veteran.  A copy of the written audit 
should be inserted into the claims file 
and another provided to the Veteran.

3.  The COWC should then adjudicate the 
issue of whether the overpayment of 
nonservice-connected pension benefits at 
issue was properly created, including 
consideration of whether the overpayment 
was due to sole VA administrative error, 
and the amount of any overpayment.  A 
comprehensive explanation of the COWC's 
reasons and bases for that decision 
should be prepared and incorporated into 
the claims file, to include a discussion 
of any information obtained from the DMC, 
the New York City VA, and the Veteran.  
If it is determined that any or all of 
the overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  In any case, the 
Veteran should be informed of the 
decision made and should be allowed the 
requisite period of time for a response.  
If it is determined that the debt was 
properly created, provide to the Veteran 
both notice of the validity of the debt 
and of her appellate rights.

The Veteran is reminded that to obtain 
appellate review of any issue not 
currently in appellate status (that is, 
the validity of the debt), a timely 
appeal must be perfected.  While the VA 
must afford the Veteran the appropriate 
time period in which to respond, she 
should perfect an appeal with respect to 
the validity of the debt, if desired, as 
soon as possible to avoid unnecessary 
delay in the consideration of the appeal.

4.  Thereafter, if an overpayment is 
found to have been properly created, the 
Veteran should be allowed an opportunity 
to submit additional evidence pertinent 
to her request for waiver of recovery of 
the assessed overpayment, including a 
complete financial status report, citing 
all current income, expenses, and assets.  

5.  After the actions requested above 
have been completed to the extent 
possible, as well as any other action 
deemed necessary, the COWC should review 
the evidence and determine whether the 
Veteran's waiver request was timely 
filed.  A formal, written record of the 
COWC's decision should be prepared and 
placed in the claims file.
 
6.  If the Veteran's waiver request was 
timely filed, the COWC should review the 
record and reconsider the Veteran's 
request for waiver pursuant to the 
principals of equity and good conscience.  
A formal, written record of the COWC's 
decision, including an analysis of the 
various elements to be considered, should 
be prepared and placed in the claims 
file.

7.  If any determination of the COWC 
remains unfavorable to the Veteran, she 
should be furnished a supplemental 
statement of the case, which sets forth 
and considers all of the applicable legal 
criteria pertinent to this appeal, and 
should be given the opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


